Citation Nr: 1743298	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from August 1978 to August 1982.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in which, in part, the Veteran's claim of entitlement to service connection for a back disorder was denied.  

The RO in St. Petersburg, Florida, currently has jurisdiction over the claim.

In April 2014, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The Board thereafter remanded the case for additional development in October 2014, and again in September 2015.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine with pars defect at the L5-S1 level are etiologically related to his service.


CONCLUSION OF LAW

The criteria for the entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine with pars defect at the L5-S1 level have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Given the disposition as to the claim for service connection for a lumbar spine disorder, the Board finds that any defect in the notice or assistance provided to the Veteran in connection with that claim constituted harmless error.

II.  Merits of the Claim

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (such as arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant contends that he incurred a lumbar spine disorder during his active service.  He testified at his April 2014 Board videoconference hearing that he had experienced back problems in service and that he had received treatment for his low back in service.  He indicated that he had injured his back in the course of his duties lifting heavy objects in the motor pool and during physical training (running).  The appellant further testified that he had initially sought treatment for his back within one year of his service separation and that he continued to be treated for back pain over the years.  He said that the back pain had continued from service to the present.

Review of the appellant's service medical treatment records reflect that he underwent a service entrance examination in November 1977; no lumbar spine disorder was noted.  The appellant underwent a medical examination in November 1978, and his spine was again described as clinically normal.  The appellant sought treatment for complaints of back pain in April 1981.  The clinical assessment was possible pulled muscle in the lower back.  The appellant reported having recurrent back pain on a report of medical history he filled out in May 1982.  The associated report of medical examination indicates that the appellant's spine had been assessed as clinically normal.  The appellant underwent a service separation examination in July 1982.  The appellant denied having recurrent back pain and the examiner found the appellant's spine to be clinically normal.

The appellant was afforded a VA medical examination in October 2010; the examiner reviewed the claims file.  Radiographic examination revealed mild scoliosis, degenerative changes, a pars defect at L5, and degenerative disc disease (DDD) at the L5-S1 level of the lumbar spine.  The examiner rendered a diagnosis of lumbar spine degenerative changes and opined that the lumbar spine disorder was less likely than not related to service because the service medical treatment records did not document a chronic back condition.  

The evidence of record includes a private orthopedic opinion dated in September 2011.  After reviewing the service medical treatment records and the October 2010 VA examination report and examining the appellant, the orthopedist opined that it was more likely than not that the appellant's current back problems were a direct result of his military service activities.  The physician noted that a pars defect can be congenital or acquired and that running can aggravate that condition.  The physician also stated that it was thus predictable that the appellant developed chronic low back pain with running.

Review of the appellant's VA treatment records reveals that he underwent a physical therapy lumbar/pelvis evaluation in June 2013.  The appellant complained of chronic low back pain and described the onset of that pain as occurring in 1978 or 1979.  In April 2014, magnetic resonance imaging revealed severe disc height loss at the L5-S1 level.  An April 2014 physical therapy diagnosis was low back pain secondary to chronic low back strain with nerve root compression and sacroiliac dysfunction.  

The appellant was afforded another VA medical examination in June 2015; the examiner reviewed the claims file.  After examining the appellant, the physician rendered diagnoses of degenerative arthritis of the lumbar spine, intervertebral disc syndrome with radiculopathy and DDD.  However, the VA examiner determined that he could not provide any of the requested medical opinions without resorting to mere speculation.

In January 2017, the examiner who conducted the October 2010 examination issued an addendum to the report of that examination.  The examiner stated that the entrance examination documented a normal spine.  The examiner opined that it appeared that the appellant's pars defect was acquired and that it was at least as likely as not that it was acquired during the appellant's active service.  The examiner also opined that it was at least as likely as not that the appellant's degenerative joint disease (DJD) and DDD were etiologically related to the appellant's active service because a pars defect caused the spine to be unstable which in turn affects other joints in the spine leading to scoliosis and DJD.  

In March 2017, an opinion was obtained from a VA physician.  The physician stated that the current medical understanding is that pars defects are stress fractures that usually occur in the spines of young people.  The examiner also opined that it was less likely as not that the appellant's DJD and DDD were etiologically related to the appellant's active service and indicated that these were age-related changes.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this case, there are conflicting medical opinions of record regarding whether the Veteran's current lumbar spine disorders are directly related to his military service.  His problems have been variously attributed to running and heavy lifting in service, a pars defect that occurred in service, post-service activities and the aging process.  However, the Board notes that service connection does not require that the military service be the only cause of a current disability.  In addition, the medical evidence of record indicates that it is plausible that the appellant incurred a stress fracture of the lumbar spine at L5 (pars defect) as a young man in the military and that this pars defect in turn caused the rest of the current lumbar spine pathology.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  In weighing the evidence of record in the present case, at the very least, there is an approximate balance of evidence both for and against the claim that the appellant's lumbar spine pathology is etiologically related to his military service.  As per 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, all reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for DJD and DDD of the lumbar spine with a pars defect at the L5-S1 level is warranted.  


ORDER

Entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine with pars defect at L5-S1 is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


